Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Final Office Action in response to communications received on 11/30/21.
Claims 2, 5-6, 8-9, 11-12, 14-18 have been cancelled.
Claims 1, 3-4, 6-7, 13 has been amended.
Therefore, Claims 1, 3-4, 7, 10,13 are now pending and have been addressed below


Response to Amendment
	Applicant has amended Claims 1, 7 and 13 to overcome the 35 U.S.C 112b rejections. Examiner withdraws the 35 U.S.C. 112b rejections with respect to these and all depending claims unless otherwise indicated.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 7, 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2013111993) in view of Gordan et al. (9,911,151 B2), further in view of Kakarala et al. (US 2015/0223012 A1) and Jackson (US 2012/0106801 A1)

Regarding Claims 1 and 13,   Kim discloses the vehicle detection method/medium (para [1] vehicle identification system and method using vehicle identification number assigned to a vehicle produced by a manufacturer, an identification code and a vehicle registration) being performed on a vehicle detection equipment comprising a detector, a controller, and a communication device, the detector comprising a photographing device and a NFC device respectively connected with the controller (para [38] RFID (Radio Frequency Identification) tag or NFC (Near Field Communication))
Kim discloses obtaining at least two vehicle identification numbers corresponding to the vehicle through the detector (para [9] the vehicle identification number assigned to the vehicle produced by the manufacturer when registering the vehicle at the vehicle registration office, the vehicle registration number registered in the vehicle registration office, and the vehicle produced by a vehicle manufacturing Partner Company, para [36], [58] the vehicle information identification camera 100 photographs the identification code (C) and the vehicle license plate provided on the vehicle glass (11), and the identification code data extracted from the identification code (C) and the vehicle license plate image are monitored by the monitoring server (200). It is transmitted to (S10));
Kim discloses judging whether the at least two vehicle identification numbers are consistent by the controller (para [63] when the vehicle identification number corresponding to the identification code data and the vehicle identification number corresponding to the vehicle registration number . It generates abnormal vehicle information, but includes a data transmission/reception module 210, a vehicle comparison module 220, and an abnormal vehicle DB 230, para [48] the vehicle comparison module 220 determines (inquiry) whether the vehicle identification number included in the identification code data authorized from the data transmission/reception module 210 and the vehicle identification number included in the vehicle registration number authorized from the data transmission/reception module 210 match each other (identification numbers match/consistent), para [62]).; and 
Kim discloses outputting alarm information by the controller if the at least two vehicle identification numbers are inconsistent (para [47] when the data transmission/reception module 210 receives abnormal vehicle information from the vehicle comparison module 220, it transmits identification code data (registration data) and vehicle license plate image corresponding to the abnormal vehicle information (illegal vehicle) (output alarm information) to an engine server. In this case, it is preferable to understand that the institution server is a situation room server of a police station or road traffic authority, para [66] After step S50, the identification code data corresponding to the abnormal vehicle information and the vehicle license plate image generated by the monitoring server 200 are transmitted to the institution server (S70).).
Kim discloses said obtaining at least two vehicle identification numbers corresponding to the vehicle through the detector (para [9] the vehicle identification number assigned to the vehicle produced by the manufacturer when registering the vehicle at the vehicle registration office, the  the vehicle information identification camera 100 photographs the identification code (C) and the vehicle license plate provided on the vehicle glass (11), and the identification code data extracted from the identification code (C) and the vehicle license plate image are monitored by the monitoring server (200). It is transmitted to (S10));comprises: 
Kim discloses obtaining an original vehicle identification number corresponding to the vehicle when being completed manufacturing (para [9] the vehicle identification number assigned to the vehicle produced by the manufacturer when registering the vehicle at the vehicle registration office, the vehicle registration number registered in the vehicle registration office, and the vehicle produced by a vehicle manufacturing Partner Company);
Kim discloses receiving a vehicle body vehicle identification number obtained by a laser scanning device or by photographing device by scanning or photographing the vehicle body (para [36], [58] the vehicle information identification camera 100 photographs the identification code (C) and the vehicle license plate provided on the vehicle glass (11), and the identification code data extracted from the identification code (C) and the vehicle license plate image are monitored by the monitoring server (200). It is transmitted to (S10)., and/or receiving a vehicle identification number corresponding to vehicle plate information from a server according to obtained vehicle plate information of the vehicle (para [36], [45]  the vehicle license plate are photographed in real time, and the identification code data and vehicle license plate image extracted from the photographed identification code (C) are transmitted to the monitoring server 200 connected through the information communication network.).
Kim discloses transmitting the vehicle identification number of the vehicle to the server through the communication device, wherein the vehicle identification number is used by the server to check whether the vehicle is the illegal vehicle by searching in a database (para [1] vehicle identification number assigned to a vehicle produced by a manufacturer, an identification code assigned to a vehicle glass produced by a partner company, and a vehicle registration registered at a vehicle registration office used to identify stolen vehicles based on their number., Para [5] a ; A vehicle information acquisition device including a control unit; And a central control center server that checks whether the unique identifier received from the vehicle information acquisition device and the vehicle number coincide with each other with information stored in the database, determines whether a vehicle is checked, and outputs it., para [45]-[47] the data transmission/reception module 210 of the monitoring server 200 receives the identification code data and the vehicle registration image from the vehicle information identification camera 100 connected through the information communication network and transmits it to the vehicle registration office server 300., para [48] the vehicle comparison module 220 determines (inquiry) whether the vehicle identification number included in the identification code data authorized from the data transmission/reception module 210 and the vehicle identification number included in the vehicle registration number authorized from the data transmission/reception module 210 match each other, claim 4 a stolen vehicle identification system (stolen vehicle database));
Kim discloses receiving illegal vehicle confirmation information sent by the server through the communication device when the vehicle is determined as the illegal vehicle (para [13] when the vehicle identification number corresponding to the identification code data and the vehicle identification number corresponding to the vehicle registration number do not match, the monitoring server 200 determines that the vehicle corresponding to the identification code data is a stolen vehicle and generating abnormal vehicle information by determining that the vehicle is illegal., para [48]-[49]); and 
Kim discloses pushing alarm to a device of a  police officer through a pushing device of the vehicle detection equipment according to the illegal vehicle confirmation information(para [13] generating abnormal vehicle information by determining that the vehicle is illegal., para [47] when the data transmission/reception module 210 receives abnormal vehicle information from the vehicle comparison module 220, it transmits identification code data and vehicle license plate image corresponding to the abnormal vehicle information to an engine server. Institution server is a situation room server of a police station or road traffic authority).
Kim does not specifically teach vehicle identification through an OBD interface of a vehicular self-diagnosis system; obtaining geographic location information of the vehicle through a positioning device of the vehicle detection equipment; uploading the geographic location information to the server by the controller; associating the geographic location information with the vehicle identification information and storing the geographic location information with the identification information of the vehicle
Gordon teaches vehicle identification through an OBD interface of a vehicular self-diagnosis system (Col 3 lines 31-40 From the OBD port (or lines), the detector 12 may receive (1) the vehicle's vehicle identification number (VIN), which includes descriptive data about the car such the car's make, model, body type, trim, engine type and year, claim 17); obtaining geographic location information of the vehicle through a positioning device of the vehicle detection equipment; uploading the geographic location information and the vehicle identification information to the server (Col 2 lines 21-24, 42-48  Each vehicle 10 supports a location detector 12 (tag) that detects its (the detector's) location and wirelessly transmits/uploads (arrows 13) the location to a server 14, Claim 17 transmit VIN when transmitting the vehicle’s location); associating the geographic location information with the vehicle identification information and stores the geographic location information and the vehicle identification information (Col 9 lines 48-53stores the car data in its memory (93); detects its geographic location (94); transmits its location, its ID and the car's data (95))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included vehicle identification through an OBD interface of a vehicular self-diagnosis system; obtaining geographic location information of the vehicle through a positioning device of the vehicle detection equipment; uploading the geographic location information to the server by the controller; associating the geographic location information with the vehicle identification information and storing the geographic location information with the identification information of the vehicle, as disclosed by Gordon in the system disclosed by Kim, for the motivation of providing a method for managing inventory of cars/vehicles (Col 1 lines 
Kim/Gordon do not teach receiving a driving license vehicle identification number obtained by a NFC device by scanning the driving license of a driver
Further, Kakarala teaches receiving a driving license vehicle identification number obtained by a NFC device by scanning the driving license of a driver ([0042] NFC enabled over NFC tag, [0047] NFC enabled device read the NFC tag entering a driver’s license, [0063] NFC enabled device scan of the driver’s license), detect the vehicle identification number of the driving license, and transmit the vehicle identification number of the driving license to the controller ([0047] transferring one or both of the driver's license number or other driver identification information and the VIN and VIN-associated data via a wireless communications network from the NFC-enabled device to a database; combining the one or both of the driver's license number or other driver identification information and the VIN and VIN-associated data, [0061])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included receiving a driving license vehicle identification number obtained by a NFC device by scanning the driving license of a driver, as disclosed by Kakarala in the system disclosed by Kim/Gordan, for the motivation of providing a method for using NFC application and NFC tags to store and retrieve vehicle information (Abstract lines 1-5 Kakarala)
Kim/Gordon/Kakarala not discloses the method further comprises: searching in a stolen vehicle database; obtaining geographic location information of the vehicle when the at least two vehicle identification numbers corresponding to the vehicle are determined to be inconsistent; uploading the geographic location information to the server by the controller; associating the geographic location information with the vehicle identification information and storing the geographic location information with the identification information of the vehicle and a time point corresponding to the geographic location information by the server. However, Kim teaches when the at least two vehicle identification numbers corresponding to the vehicle are determined to be inconsistent (para [13] when the vehicle identification number corresponding to the identification code data and the vehicle identification number corresponding to the vehicle registration number do not 
Jackson teaches searching in a stolen vehicle database ([0009] An input request processor operatively coupled to the request server is configured to obtain information records from the database corresponding to the data request. [0030] The database controller may request information from external databases, such as municipal vehicle databases 326 and the National Crime Information Center (NCIC) database 328, which maintains a record of all vehicles reported stolen in the United States); obtaining geographic location information of the vehicle through a positioning device of the vehicle detection equipment ([0059] GPS-enabled, images and video captured by such devices can be tagged with the GPS coordinates so that the location of the image (vehicle) captured is associated with its corresponding location., [0069] GPS navigation device); when the at least two vehicle identification numbers corresponding to the vehicle are determined to be inconsistent ([0066] A vehicle dimension database 160 (FIG. 1) may be part of or may be included in the master database 114 or may be separate therefrom. The vehicle dimension database 160 may include information as to the overall dimensions of every make and model of vehicle. In operation, when the license plate recognition system 128 (ALPR) extracts the license plate number of a particular vehicle, it may instruct the database controller 110 to request the make and model of that vehicle  [0067]  if the municipal vehicle database 326 indicates that the vehicle scanned is a Volkswagen, but the vehicle dimension database 160 indicates that the size of the vehicle corresponding to the license plate number is much larger than a Volkswagen, an alert can be issued indicating that the license plate may be stolen and is affixed to the wrong vehicle, [0068]-[0069]) and uploading the geographic location information to the server by the controller ([0044] the video images are transmitted with an indication of a time and date that the image was captured in addition to the geographic location where the image was captured. The geographic location may be provided by an associated GPS system 430 coupled to the image capture device); and associating the geographic location information with identification information of the vehicle ([0051] all license plate numbers are saved in the master database 114 , and storing the geographic location information associated with the identification information of the vehicle ([0057] The data of interest may include information about the vehicle, including vehicle year, vehicle make, vehicle color, vehicle model, vehicle owner, lien holder, vehicle identification number, vehicle location history,[0051] all license plate numbers are saved in the master database 114 along with the time that the image was captured and the location of capture based upon the GPS tag associated with the data transmission.), and a time point corresponding to the geographic location information by the server. ([0042]  automatic license plate recognition processing may be applied to the images to isolate, extract, and identify the license plate number (identification information of vehicle) prior to storage in the master database 114, along with the time and date that the image was captured, and including the geographical location or coordinates of the image capture., [0044]  the video images are transmitted with an indication of a time and date that the image was captured in addition to the geographic location where the image was captured., [0051])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included searching in a stolen vehicle database; obtaining geographic location information of the vehicle when the at least two vehicle identification numbers corresponding to the vehicle are determined to be inconsistent; uploading the geographic location information to the server by the controller; associating the geographic location information with the vehicle identification information and storing the geographic location information with the identification information of the vehicle and a time point corresponding to the geographic location information by the server
Examiner Note:  Claims use the logical expressions “and/or”. Examiner has applied the broadest, reasonable interpretation of merely needing a single element from the listed limitations to meet the requirements of the claims.

Regarding Claim 3,    Kim as modified by Gordan, kakarala and Jackson teaches the vehicle detection method according to claim 1, wherein judging whether the at least two vehicle identification numbers are consistent specifically comprises:
Kim teaches comparing the original vehicle identification number with the vehicle body vehicle identification number, and/or the driving license vehicle identification number, and/or the vehicle identification number corresponding to the vehicle plate information one by one by the controller (para [45] The monitoring server 200 transmits the identification code data and license plate image received from the vehicle information identification camera 100 to the vehicle registration office server 300, and the identification code data and vehicle license plate image from the vehicle registration office server 300 And the vehicle identification number corresponding to the identification code data and the vehicle identification number corresponding to the identification code data do not match, the vehicle corresponding to the identification code data is determined to be a stolen vehicle or an offense vehicle.) ; and
Kim teaches determining that the at least two vehicle identification numbers are consistent by the controller if a comparison result indicates that they are the same ([para [48] the vehicle comparison module 220 determines whether the vehicle identification number included in the identification code data authorized from the data transmission/reception module 210 and the vehicle identification number included in the vehicle registration number authorized from the data transmission/reception module 210 match each other., para [63] when the vehicle identification number corresponding to the identification code data and the vehicle identification number corresponding to the vehicle registration number match, the monitoring server 200 determines that the vehicle corresponding to the identification code data is a normal vehicle. It is determined that the vehicle generates normal vehicle information (S60).); or
Kim teaches determining that the at least two vehicle identification numbers are inconsistent by the controller if the comparison result indicates that they are different (para [45], [47] para [45] The monitoring server 200 transmits the identification code data and license plate image received from the vehicle information identification camera 100 to the vehicle registration office server 300, and the identification code data and vehicle license plate image from the vehicle registration office server 300 And the vehicle identification number corresponding to the identification code data and the vehicle identification number corresponding to the identification code data do not match, the vehicle corresponding to the identification code data is determined to be a stolen vehicle or an offense vehicle. It generates abnormal vehicle information, but includes a data transmission/reception module 210, a vehicle comparison module 220, and an abnormal vehicle DB 230, para [62]).

Regarding Claim 4,    Kim as modified by Gordan, kakarala and Jackson teaches the vehicle detection method according to claim 1, wherein when the at least two vehicle identification numbers are inconsistent, the method further comprises:
Kim teaches transmitting inquiry information to the server by the controller (para [16] vehicle inquiry system, para [48]), wherein the inquiry information includes identification information of the vehicle (para [48] the vehicle comparison module 220 determines (inquiry) whether the vehicle identification number included in the identification code data authorized from the data transmission/reception module 210 and the vehicle identification number included in the vehicle registration number authorized from the data transmission/reception module 210 match each other).;
Kim teaches receiving registration information corresponding to the vehicle returned by the server by the controller according to the identification information (para [46] the data transmission/reception module 210 of the monitoring server 200 receives the identification code data and the vehicle registration image from the vehicle information identification camera 100 connected through the information communication network and transmits it to the vehicle registration office server 300, para [48]); and
Kim teaches pushing the registration information to a police officer by the controller, thereby facilitating the police officer in checking whether the vehicle is an illegal vehicle (para [47] when the data transmission/reception module 210 receives abnormal vehicle information from the vehicle comparison module 220, it transmits identification code data (registration data) and vehicle license plate image corresponding to the abnormal vehicle information (illegal vehicle) to an engine server (not shown). In this case, it is preferable to understand that the institution server is a situation room server of a police station or road traffic authority, para [66] After step S50, the identification code data corresponding to the abnormal vehicle information and the vehicle license plate image generated by the monitoring server 200 are transmitted to the institution server (S70).).


Regarding Claim 7, Kim discloses vehicle detection equipment, comprising a detector (Fig 4 # 100 detector device, [35] vehicle information identification camera) and a controller ([35] monitoring sever, [46]); wherein, the detector is connected with the controller ([35]-[36])
Kim discloses the detector is configured to detect  at least two vehicle identification numbers corresponding to the vehicle (para [9] the vehicle identification number assigned to the vehicle produced by the manufacturer when registering the vehicle at the vehicle registration office, the vehicle registration number registered in the vehicle registration office, and the vehicle produced by a vehicle manufacturing Partner Company, para [36], [58] the vehicle information identification camera 100 photographs the identification code (C) and the vehicle license plate provided on the vehicle glass (11), and the identification code data extracted from the identification code (C) and the vehicle license plate image are monitored by the monitoring server (200). It is transmitted to (S10)) and transmit the at least two vehicle identification numbers to the controller ([58] 
Kim discloses the controller is configured to obtain the at least two vehicle identification number corresponding o the vehicle ([36], para [42], [45], [46] the data transmission/reception module 210 of the monitoring server 200 receives the identification code data and the vehicle registration image from the vehicle information identification camera 100 connected through the information communication network and transmits it to the vehicle registration office server 300, [58]), 
Kim discloses judge whether the at least two vehicle identification numbers are consistent (para 13 determining by the monitoring server whether the vehicle identification number corresponding to the identification code data and the vehicle identification number correspond to the vehicle identification number match the vehicle registration number and the vehicle identification number, para [14] by inquiring (judge) whether they match or not to determine a stolen vehicle, para [63] when the vehicle identification number corresponding to the identification code data and the vehicle identification number corresponding to the vehicle registration number match, the monitoring server 200 determines that the vehicle corresponding to the identification code data is a normal vehicle. It is determined that the vehicle generates normal vehicle information (S60).para [45], [47] para [45] The monitoring server 200 transmits the identification code data and license plate image received from the vehicle information identification camera 100 to the vehicle registration office server 300, and the identification code data and vehicle license plate image from the vehicle registration office server 300 And the vehicle identification number corresponding to the identification code data and the vehicle identification number corresponding to the identification code data do not match, the vehicle corresponding to the identification code data is determined to be a stolen vehicle or an offense vehicle. It generates abnormal vehicle information, but includes a data transmission/reception module 210, a vehicle comparison module 220, and an abnormal vehicle DB 230, para [48] the vehicle comparison module 220 determines (inquiry) whether the vehicle identification number included in the identification code data authorized from the data transmission/reception module 210 and the vehicle identification number included in the vehicle registration number authorized from the data transmission/reception module 210 match each other, para [62]), and 
Kim discloses output alarm information if the at least two vehicle identification numbers are inconsistent (Col 3 lines 30-39. dispatcher system that receives alert data and provides notification data to a dispatch operator for use in notifying law enforcement personnel., Col 4 lines 41-44Notification data can also be generated and transmitted or otherwise provided to the authorities if vehicle identification system 112 is unable to identify license plate or identification tag data from the vehicle.)
Kim discloses the detector comprises a photographing device (para [36] The identification code (C) and the vehicle license plate are photographed in real time) an NFC device connected with the controller (para [38] RFID (Radio Frequency Identification) tag or NFC (Near Field Communication); connect with the vehicle, detect an original identification number of the vehicle and transmit the original identification number of the vehicle to the controller (para [36] The identification code (C) and the vehicle license plate are photographed in real time, and the identification code data and vehicle license plate image extracted from the photographed identification code (C) are transmitted to the monitoring server 200 connected through the information communication network, [58].);
Kim discloses the photographing device is configured to: photograph the vehicle body, detect the vehicle identification number of the vehicle body of the vehicle, and transmit the vehicle identification number of the vehicle body to the controller (para [36] The identification code (C) and the vehicle license plate are photographed in real time, and the identification code data and vehicle license plate image extracted from the photographed identification code (C) are transmitted to the monitoring server 200 connected through the information communication network, [58] the vehicle information identification camera 100 photographs the identification code (C) and the vehicle license plate provided on the vehicle glass (11), and the identification code data extracted from the identification code (C) and the vehicle license plate image are monitored by the monitoring server (200). It is transmitted to (S10), 
Kim discloses transmitting the vehicle identification number of the vehicle to the server through the communication device, wherein the vehicle identification number is used by the server to check whether the vehicle is the illegal vehicle by searching in a database (para [1] vehicle ; A vehicle information acquisition device including a control unit; And a central control center server that checks whether the unique identifier received from the vehicle information acquisition device and the vehicle number coincide with each other with information stored in the database, determines whether a vehicle is checked, and outputs it., para [45]-[47] the data transmission/reception module 210 of the monitoring server 200 receives the identification code data and the vehicle registration image from the vehicle information identification camera 100 connected through the information communication network and transmits it to the vehicle registration office server 300., para [48] the vehicle comparison module 220 determines (inquiry) whether the vehicle identification number included in the identification code data authorized from the data transmission/reception module 210 and the vehicle identification number included in the vehicle registration number authorized from the data transmission/reception module 210 match each other);
Kim discloses receiving illegal vehicle confirmation information sent by the server through the communication device when the vehicle is determined as the illegal vehicle (para [13] when the vehicle identification number corresponding to the identification code data and the vehicle identification number corresponding to the vehicle registration number do not match, the monitoring server 200 determines that the vehicle corresponding to the identification code data is a stolen vehicle and generating abnormal vehicle information by determining that the vehicle is illegal., para [48]-[49]); and 
Kim discloses pushing illegal vehicle alarm information to the police officer through a pushing device of the vehicle detection equipment according to the illegal vehicle confirmation information(para [13] generating abnormal vehicle information by determining that the vehicle is illegal., para [47] when the data transmission/reception module 210 receives abnormal vehicle information from the vehicle comparison module 220, it transmits identification code data and .
Kim does not specifically teach the detector comprises an OBD interface connected with the controller;  the OBD interface is configured to: connect with the vehicle, detect an original vehicle identification number of the vehicle, and transmit the original vehicle identification number of the vehicle to the controller; the controller is specifically configured to: obtain the original vehicle identification number corresponding to the vehicle when it being completely manufacturing through the OBD interface; obtain geographic location information of the vehicle; upload the geographic location information; associates the geographic location information with the vehicle identification information and stores the geographic location information with the identification information of the vehicle 
Gordon teaches the detector comprises an OBD interface connected with the controller the OBD interface is configured to: connect with the vehicle, detect an original vehicle identification number of the vehicle, and transmit the original vehicle identification number of the vehicle to the controller; (Col 3 lines 31-40 From the OBD port (or lines), the detector 12 may receive (1) the vehicle's vehicle identification number (VIN), which includes descriptive data about the car such the car's make, model, body type, trim, engine type and year, claim 17) the controller is specifically configured to: obtain the original vehicle identification number corresponding to the vehicle when it being completely manufacturing through the OBD interface (Col 3 lines 31-40 From the OBD port (or lines), the detector 12 may receive (1) the vehicle's vehicle identification number (VIN), which includes descriptive data about the car such the car's make, model, body type, trim, engine type and year, claim 17); Gordon teaches vehicle identification through an OBD interface (Col 3 lines 31-40 From the OBD port (or lines), the detector 12 may receive (1) the vehicle's vehicle identification number (VIN), which includes descriptive data about the car such the car's make, model, body type, trim, engine type and year, claim 17); obtain geographic location information of the vehicle through a positioning device of the vehicle detection equipment; uploading the geographic location information and the vehicle identification information to the server (Col 2 lines 21-24, 42-48  Each vehicle 10 supports a location detector  Claim 17 transmit VIN when transmitting the vehicle’s location); associating the geographic location information with the vehicle identification information and stores the geographic location information and the vehicle identification information (Col 9 lines 48-53stores the car data in its memory (93); detects its geographic location (94); transmits its location, its ID and the car's data (95))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the detector comprises an OBD interface connected with the controller;  the OBD interface is configured to: connect with the vehicle, detect an original vehicle identification number of the vehicle, and transmit the original vehicle identification number of the vehicle to the controller; the controller is specifically configured to: obtain the original vehicle identification number corresponding to the vehicle when it being completely manufacturing through the OBD interface vehicle identification through an OBD interface of a vehicular self-diagnosis system; obtaining geographic location information of the vehicle through a positioning device of the vehicle detection equipment; uploading the geographic location information to the server by the controller; associating the geographic location information with the vehicle identification information and storing the geographic location information with the identification information of the vehicle, as disclosed by Gordon in the system disclosed by Kim, for the motivation of providing a method for managing inventory of cars/vehicles (Col 1 lines 19-21) and  to receive vehicle identification number through OBD port and to transmit the vehicle location (Claim 17 Gordan)
Kim/Gordan do not teach the laser scanning device is configured to: scan the vehicle body, detect the vehicle body vehicle identification number of the vehicle, and transmit the vehicle body vehicle identification number to the controller; NFC is configured to: scan a driving license of a driver who drives the vehicle, detect the vehicle identification number of the driving license, and transmit the vehicle identification number of the driving license to the controller;
Kakarala teaches the laser scanning device is configured to: scan the vehicle body ([0003] scan the VIN barcode using a mobile device's camera to retrieve the VIN of a vehicle., [0028]), detect the vehicle body vehicle identification number of the vehicle, and transmit the vehicle body vehicle identification number to the controller ([0047], [0061] the vehicle record includes data related to VIN, year, make, model, body style, trim, mileage, or other vehicle identifying information., [0068]). Further, Kakarala teaches NFC is configured to: scan a driving license of a driver who drives the vehicle ([0042] NFC enabled over NFC tag, [0047] NFC enabled device read the NFC tag entering a driver’s license), detect the vehicle identification number of the driving license, and transmit the vehicle identification number of the driving license to the controller ([0047] transferring one or both of the driver's license number or other driver identification information and the VIN and VIN-associated data via a wireless communications network from the NFC-enabled device to a database; combining the one or both of the driver's license number or other driver identification information and the VIN and VIN-associated data, [0061])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the laser scanning device is configured to: scan the vehicle body, detect the vehicle body vehicle identification number of the vehicle, and transmit the vehicle body vehicle identification number to the controller; NFC is configured to: scan a driving license of a driver who drives the vehicle, detect the vehicle identification number of the driving license, and transmit the vehicle identification number of the driving license to the controller, as disclosed by Kakarala in the system disclosed by Kim/Gordan, for the motivation of providing a method for using NFC application and NFC tags to store and retrieve vehicle information (Abstract lines 1-5 Kakarala)
Kim/Gordon/Kakarala do not discloses the controller further comprises: searching in a stolen vehicle database; obtaining geographic location information of the vehicle when the at least two vehicle identification numbers corresponding to the vehicle are determined to be inconsistent; uploading the geographic location information to the server by the controller; associating the geographic location information with the vehicle identification information and storing the geographic location information with the identification information of the vehicle and a time point corresponding to the geographic location information by the server. Kim teaches when the at least two vehicle identification numbers corresponding to the vehicle are determined to be inconsistent (para [13] when the vehicle identification number corresponding to the identification code data and the vehicle identification number corresponding to the vehicle registration number do not match, the monitoring server 200 determines that the vehicle corresponding to the identification code data is a stolen vehicle and generating abnormal vehicle information by determining that the vehicle is illegal., para [48]-[49])
Jackson teaches searching in a stolen vehicle database ([0009] An input request processor operatively coupled to the request server is configured to obtain information records from the database corresponding to the data request. [0030] The database controller may request information from external databases, such as municipal vehicle databases 326 and the National Crime Information Center (NCIC) database 328, which maintains a record of all vehicles reported stolen in the United States); obtaining geographic location information of the vehicle ([0059] GPS-enabled, images and video captured by such devices can be tagged with the GPS coordinates so that the location of the image (vehicle) captured is associated with its corresponding location., [0069] GPS navigation device); when the at least two vehicle identification numbers corresponding to the vehicle are determined to be inconsistent ([0066] A vehicle dimension database 160 (FIG. 1) may be part of or may be included in the master database 114 or may be separate therefrom. The vehicle dimension database 160 may include information as to the overall dimensions of every make and model of vehicle. In operation, when the license plate recognition system 128 (ALPR) extracts the license plate number of a particular vehicle, it may instruct the database controller 110 to request the make and model of that vehicle  [0067]  if the municipal vehicle database 326 indicates that the vehicle scanned is a Volkswagen, but the vehicle dimension database 160 indicates that the size of the vehicle corresponding to the license plate number is much larger than a Volkswagen, an alert can be issued indicating that the license  and upload the geographic location information to the in order that the server([0044] the video images are transmitted with an indication of a time and date that the image was captured in addition to the geographic location where the image was captured. The geographic location may be provided by an associated GPS system 430 coupled to the image capture device); associates the geographic location information with identification information of the vehicle ([0051] all license plate numbers are saved in the master database 114 along with the time that the image was captured and the location of capture based upon the GPS tag associated with the data transmission.), and stores the geographic location information associated with the identification information of the vehicle ([0057] The data of interest may include information about the vehicle, including vehicle year, vehicle make, vehicle color, vehicle model, vehicle owner, lien holder, vehicle identification number, vehicle location history,[0051] all license plate numbers are saved in the master database 114 along with the time that the image was captured and the location of capture based upon the GPS tag associated with the data transmission.), and a time point corresponding to the geographic location information by the server. ([0042]  automatic license plate recognition processing may be applied to the images to isolate, extract, and identify the license plate number (identification information of vehicle) prior to storage in the master database 114, along with the time and date that the image was captured, and including the geographical location or coordinates of the image capture., [0044]  the video images are transmitted with an indication of a time and date that the image was captured in addition to the geographic location where the image was captured., [0051])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included searching in a stolen vehicle database; obtain geographic location information of the vehicle when the at least two vehicle identification numbers corresponding to the vehicle are determined to be inconsistent; upload the geographic location information to the server by the controller; associates the geographic location information with the vehicle identification information and stores the geographic location information with the identification information of the vehicle and a time point corresponding to the geographic location information by the server, as disclosed by Jackson in the system disclosed by Kim/Gordon/Kakarala, for the motivation of providing a method for identifying motor vehicles for providing information about stolen vehicles and vehicles subject to repossession 


Regarding Claim 10,    Kim as modified by Gordan, kakarala and Jackson teaches the vehicle detection system according to claim 7, wherein when the at least two vehicle identification numbers are inconsistent, the method further comprises:
Kim teaches transmitting inquiry information to the server by the controller (para [16] vehicle inquiry system, para [48]), wherein the inquiry information includes identification information of the vehicle (para [48] the vehicle comparison module 220 determines (inquiry) whether the vehicle identification number included in the identification code data authorized from the data transmission/reception module 210 and the vehicle identification number included in the vehicle registration number authorized from the data transmission/reception module 210 match each other).;
Kim teaches receiving registration information corresponding to the vehicle returned by the server by the controller according to the identification information (para [46] the data transmission/reception module 210 of the monitoring server 200 receives the identification code data and the vehicle registration image from the vehicle information identification camera 100 connected through the information communication network and transmits it to the vehicle registration office server 300, para [48]); and
Kim teaches pushing the registration information to a police officer by the controller, thereby facilitating the police officer in checking whether the vehicle is an illegal vehicle (para [47] when the data transmission/reception module 210 receives abnormal vehicle information from the vehicle comparison module 220, it transmits identification code data (registration data) and vehicle license plate image corresponding to the abnormal vehicle information (illegal vehicle) to an engine server (not shown). In this case, it is preferable to understand that the institution server is a situation room server of a police station or road traffic authority, para [66] After step S50, the identification code data corresponding to the abnormal vehicle information and the vehicle license .




Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive. 
Regarding 103 rejection, Applicant states that Kim does not teach judging whether that at least two vehicle identification numbers are consistent by the controller……receiving illegal vehicle confirmation information sent by the server…Further, applicant states Kim does not disclose a stolen vehicle database. Applicant states Gordan is irrelevant with technical solution of recognition of stolen vehicle and does not disclose claim features
Examiner has considered all arguments and respectfully disagrees. New limitations have been considered in claim rejections above. Kim discloses judging whether the at least two vehicle identification numbers are consistent by the controller (para [63] when the vehicle identification number corresponding to the identification code data and the vehicle identification number corresponding to the vehicle registration number match, the monitoring server 200 determines that the vehicle corresponding to the identification code data is a normal vehicle. It is determined that the vehicle generates normal vehicle information (S60).para [45], [47] para [45] The monitoring server 200 transmits the identification code data and license plate image (two vehicle verification) received from the vehicle information identification camera 100 to the vehicle registration office server 300, and the identification code data and vehicle license plate image from the vehicle registration office server 300 And the vehicle identification number corresponding to the identification code data and the vehicle identification number corresponding to the identification code data do not match, the vehicle corresponding to the identification code data is determined to be a stolen vehicle or an offense vehicle. It generates abnormal vehicle information, but includes a data 
In response to applicant's argument that Gordon is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Gordon is directed to a system includes location detectors and a server. The location detectors are supported by respective vehicles that are for sale on a dealership lot. Each detector detects its location and wirelessly transmits location data indicating the location. Gordan also discloses the sever may compare the location of cars to determine that the car might be stolen.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gleeson-May et al. (2018/0012092) discloses vehicle driver identification system and vehicle identification through an OBD interface of a vehicular self-diagnosis system ([0045] vehicle system can read a vehicle identification from the vehicle through an OND port)
 Ioli (8,937,559 B2) discloses the vehicle detection (Col 1 lines 42-45 vehicle identification and tracking) method comprising: Ioli discloses obtaining at least two vehicle identification numbers corresponding to the vehicle (Col 1 lines 55-58, Fig 3 # 112 vehicle identification system, Fig 10 # 1002, 1004 vehicle license number and Col 4 lines 24-28 Vehicle identification system 112 receives image data from meter system 102 and identifies license tag data, handicap identification tag data, reserved (permit) parking area tag data and other suitable tag data from judging whether the at least two vehicle identification numbers are consistent (Col 1 lines 59-64 system receives the image data, and extracts a digitized form of the vehicle license number from the image data, such as by analyzing the image data to identify the vehicle license number based on the expected location of the license tag, image data characteristics of the license tag, or other suitable data., Col 4 lines 53-62 violation system 114 can receive data from vehicle identification system 112 (including vehicle identification tags, handicap tags), such as to determine whether a non-handicapped person is parking in a parking area that has been reserved for handicapped persons, whether an unauthorized person is parking in a parking area that has been reserved for predetermined vehicles, or whether other violations have occurred., Col 8 lines 14-24 Tag comparison system 404 receives vehicle identification tag data or other suitable identification data such as radio frequency ID tag data or barcode data and compares that data to watch list data.); and outputting alarm information if the at least two vehicle identification numbers are inconsistent (Col 3 lines 30-39. dispatcher system that receives alert data and provides notification data to a dispatch operator for use in notifying law enforcement personnel., Col 4 lines 41-44Notification data can also be generated and transmitted or otherwise provided to the authorities if vehicle identification system 112 is unable to identify license plate or identification tag data from the vehicle.). (Claim 6) Ioli teaches transmitting the geographic location information and the vehicle identification information to the server (Col 8 lines 37-45 Vehicle tracking system 408 allows vehicle identification data and vehicle location data to be tracked. Vehicle tracking system 408 can store vehicle identification data, physical location data, time data associated with the location at which the vehicle was tracked, Col 4 lines 64-67 Jurisdiction system 116 receives location data from meter system 102 or monitor system 104 and jurisdiction data from watch list system 110, and provides notification data to a suitable jurisdiction when a match with a watch list system 110 is identified.), so that the server associates the geographic location information with the vehicle identification information and stores the geographic location information and the vehicle identification information (Col 8 lines 37-45 Vehicle tracking system 408 can store vehicle identification data, physical location data, time data associated with the location at which the vehicle was tracked). 
Yoo (US 9,443,151) discloses method for searching for wanted vehicles
Negreiro (US 2005/0073436 ) discloses alerting patrol officer of a wanted vehicle
WO2017/022268 discloses vehicle identification system
Nguyen (US 7,333,012 B1) teaches searching in a stolen vehicle database (Col 4 lines 11-19 the vehicle monitor obtains the RFID information and matches it with its database if reported stolen vehicles. When a match is found, the vehicle monitor may transmit an alarm signal to law enforcement)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SANGEETA BAHL/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.